DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (8,360,609; referred to as Lee ‘609) in view of Lee et al. (8,410,702; referred to as Lee ‘702) and Yen (7,892,000).
With respect to claims 1, 6, 9, 10, and 17, Lee ‘609 teaches base module (20) of an electronic device (Figs. 1-2), wherein the base module is configured to provide a basic functionality (column 2, lines 55-57), and wherein the base module comprises a connection device (22, 32, and/or 31) configured for electrically contacting the base module (Fig. 1), wherein the connection device is configured to establish an electrical connection between the base module (20) and an extension module (30) configured for expanding the functionality of the base module (column 3, lines 42-65), and wherein the base module is configured to be electrically contacted by means of the extension module (Fig. 1) [claim 1]; an extension module (30) configured for retrofitting an electronic device (Figs. 1-2) which comprises a base module (20) configured for providing a basic functionality, the base module comprising a connection device (22, 32, and/or 31) configured for making electrical contact with the base module (Fig. 1), wherein the extension module comprises: a first connection device (32) configured for connecting the extension module (30) to the connection device (22) of the base module (20) and a second connection device (31 and/or 32) configured for making electrical contact with the extension module (Figs. 1-2); wherein the first connection device and the second connection device are connected to one another in such a way that, after the extension module has been connected to the base module, the base module is able to be electrically contacted via the second connection device of the extension module (Figs. 1-2) [claim 6]; an electronic device with extended functionality (Fig. 1), comprising: a base module (20) for providing basic functionality, wherein the base module comprises a connection device (22, 32, and/or 31) for electrically contacting the base module, and an extension module (30) for functionally expanding the base module, wherein the extension module having a first connection device (32) for connecting the extension module to the connection device (22) of the base module and a second connection device (31 and/or 32) for electrically contacting the extension module, and wherein the first connection device and the second connection device are connected to one another in such a way that, after the extension module has been connected to the base module, the base module can be electrically contacted via the second connection device of the extension module (Figs. 1-4) [claim 10].  
Lee ‘609 does not explicitly teach the extension module configured for expanding the functionality of the base module beyond the basic functionality to include at least one of wireless communication interfacing and sensor system interfacing, the base module is able to be electrically contacted via the second connection device of the extension module receiving therein an electrical cable from a power source external to the extension module (claims 1, 6, and 10); wherein the extension module further comprises a functional unit configured for expanding the functionality of the base module, wherein the functional unit comprises at least one of: a wireless communication interface; a sensor system comprising at least one of a motion sensor and a light sensor; and a microcontroller (claim 9), wherein the extension module is configured for receiving a wireless control signal for controlling operation of the electronic device (claim 17). 
As for claims 1, 6, and 10, Lee ‘702 also drawn to electronic devices, teaches an extension module (130) configured for expanding a functionality of a base module (123) beyond a basic functionality to include at least one of wireless communication interfacing (Fig. 9 and column 8, lines 11-16) and sensor system interfacing.
As for claim 9, Lee ‘702 teaches wherein the extension module further comprises a functional unit configured for expanding the functionality of the base module, wherein the functional unit comprises at least one of: a wireless communication interface; a sensor system comprising at least one of a motion sensor and a light sensor; and a microcontroller (Fig. 9 and column 8, lines 11-16).
As for claim 17, Lee ‘702 teaches wherein the extension module is configured for receiving a wireless control signal for controlling operation of the electronic device (Fig. 9 and column 8, lines 11-16). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the expanded functionality of Lee ‘702 in the extension module of Lee ‘609, in order to provide remote controlling (column 8, lines 11-16 of Lee ‘702).
As for claims 1, 6, and 10, Yen also drawn to electronic devices, teaches a base module (301) is able to be electrically contacted via the second connection device of the extension module (20) receiving therein an electrical cable (Figs. 1-2 and column 2, lines 29-32) from a power source (10) external to the extension module (Figs. 1-2 and column 2, lines 29-32).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the single electrical cable of Yen in the electronic device of Lee ‘609, in order to supply power to the electronic device with fewer parts (Figs. 1-2 and column 2, lines 29-32).

As for claim 2, Lee ‘609 teaches wherein the connection device comprises at least one of: a voltage connection configured for transmitting electrical power and; a signal connection configured for transmitting electrical signals (column 3, lines 42-65).  
As for claim 3, Lee ‘609 teaches wherein the voltage connection comprises a connection terminal (32) configured for receiving one or more contact pins (22).  
As for claim 4, Lee ‘609 teaches wherein the connection device (22, 32, and/or 31) comprises a fastening element (22 and/or 32) configured for mechanically fastening the extension module to the base module (Figs. 1-2).  
As for claim 5, Lee ‘609 teaches wherein the base module (20) comprises an elongated housing (40 and 23) with a profile (Fig. 2).  
As for claim 7, Lee ‘609 teaches wherein the first connection device comprises at least one of: a voltage connection configured for transmitting electrical power; and a signal connection configured for transmitting electrical signals (column 3, lines 42-65).  
As for claim 8, Lee ‘609 teaches wherein the first connection device and the second connection device are configured complementary to each other (Fig. 2).  
As for claim 11, Lee ‘609 teaches wherein the base module and the extension module each comprise a housing, wherein the housing of the base module and the housing of the extension module conform with one another (Figs. 1-2).  
As for claim 12, Lee ‘609 teaches wherein the housing is elongated and has a profile, and wherein the housing of the extension module is formed such that, when the base module is connected with the extension module, results in an assembled housing with the same profile (Figs. 1-2).  
As for claim 13, Lee ‘609 teaches wherein the electronic device comprises at least one adapter for attachment to the connection device of the base module or to the second connection device of the extension module (Figs. 1-4).  
As for claim 14, Lee ‘609 teaches wherein the electronic device comprises at least one cover cap for attachment to the at least one adapter (Figs. 1-4).  
As for claim 15, Lee ‘609 teaches wherein the base module (20) comprises a ballast or a light source (21).  
As for claim 16, Lee ‘609 teaches wherein the base module is configured as a light engine (Fig. 10.
As for claim 18, Lee ‘609 teaches a strain relief device (22 and/or 31) configured for reducing exertion of a tensile force by an electrical cable, which is interfaced with the electronic device, on a connection point on at least one of the base module and the second connection device (Fig. 1). 
As for claims 19 and 20, Lee ‘609 teaches wherein the base module is configured as at least one of: a ballast; and a light engine (Fig. 1). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the same interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Yen has been added to the interpretation to teach the amended subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        8/24/2022